 In the Matter ofWORLD STEEL PRODUCTS CORPORATIONandARcm-TECTURAL & ENGINEERING GUILD, LOCAL 66,IFTEA & DU,A.F.OF L.Case No. R-2027CERTIFICATION OF REPRESENTATIVESNovember 27, 1940On October 8, 1940, the' National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthe above-entitled proceedings."By letter dated October 10, 1940,Architectural & Engineering Guild, Local 66, International Federa-tion of Technical Engineers', Architects' & Draftsmen's Unions ofthe American Federation of Labor, filed, in substance, a motion toamend the Direction of Election with respect to the date of eligibil-ity to vote in the election.On October 18, 1940, the Board issuedits order denying this motion.By letter dated October 18, 1940,World Steel Products Corporation, New York City, filed, in sub-stance, a motion to reconsider the Direction of Election with respectto the exclusion of specified categories of employees from the appro-priate bargaining unit.On October 23, 1940, the Board issued itsorder denying this motion.Pursuant to the Direction of Election, an election by secret ballotwas conducted on November 6, 1940, under the direction and super-vision of the Regional Director for the Second Region (New YorkCity).On November 8, 1940, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties to the proceedings her Election Report.No objec-tions to the conduct of the ballot or Election Report have been filedby any of the parties.As to the balloting and the results thereof, the Regional Director`reported as follows :Total Number Eligible to Vote_______________________________6Total - Number of Ballots Cast_____________________________6Total Number of Valid Ballots_______________________________5Total Number of Votes in favor of Architectural&EngineeringGuild, Local66, International Federation of Technical En-gineers', Architects'&Draftsmen's Unions, affiliated with theAmerican Federation of Labor----------------------- ----4'27 N.L. R. B. 701.28 N. L. R. B., No. 28.158 WORLD STEEL PRODUCTS CORPORATION159Total Number of Votes against afore-mentioned union --------1Total Number of Blank Votes_______________________________0Total Number of Void Ballots______________________________0Total Number of Challenged Votes__________________________1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,.ofNational Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that Architectural & Engineering Guild,Local 66, Internationl Federation of Technical Engineers', Archi-tects'& Draftsmen's Unions of the American Federation of Labor,has been designated and selected by a majority of all employees inthe technical or engineering department of World Steel ProductsCorporation, New York City, including draftsmen, the supervisorydraftsman, the lister or scheduler, if any, the production engineer,mators, assistant superintendents of construction, and the shop fore-man and his assistant, as their representative for the purposes ofcollective bargaining, and that, pursuant to the provisions of Sectiongineering Guild, Local 66, International Federation of TechnicalEngineers', Architects' & Draftsmen's Unions of the American Fed-eration of Labor, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other' conditions of employment.CHAIRMAN HARRY A. MILLIs. took no- part in the consideration ofthe above Certification of Representatives.,5a